Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 21st, 2021 has been entered. Claims 1, 6, 8, and 9 remain pending in the application. Applicant’s amendments to the Claims have overcome all 102 rejections and the 103 rejection over Iwato in view of Inoue previously set forth in the Non-Final Office Action dated January 22nd, 2021. However, all of the amended claims are still found obvious over the grounds of Iwato in view of Nihashi as previously combined in the same Non-Final Office Action dated January 22nd, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al. (JP 2015014726 A), hereinafter Iwato, in view of Nihashi et al. (WO 2017002497 A1), hereinafter Nihashi, and evidenced by Butyl Acetate Chemical Datasheet by CAMEO Chemicals, hereinafter CAMEO.
Regarding claim 1, Iwato teaches a substrate (see [0017]) treating method (pattern formation method, [0017]) comprising: performing a developing process ([0017]) on a substrate subjected to an exposing process (exposed film, [0017]) and a post-bake process ([0037]), by applying a developing fluid (developer, [0017]) to the substrate; applying a rinsing fluid to the substrate subjected to the developing process ([0057]); and moving, to a high-pressure chamber (placed in a pressure vessel, [0028]), the substrate having the rinsing fluid applied thereto and treating the substrate by a supercritical fluid ([0023]), wherein the developing fluid (organic developer, [0049]) is n-butyl acetate (butyl acetate, [0049]; see page 5 of 
Nihashi teaches a known pattern forming method ([0010]) comprising: performing a developing process on a substrate subjected to an exposing process ([0010]) and a post-bake process (see [0018]), by applying a developing fluid to the substrate ([0010]); applying a rinsing fluid (rinsing solution, [0010]) to the substrate subjected to the developing process; and treating the substrate by a supercritical fluid (see [0050]), wherein the developing fluid (organic solvent, [0010] and [0024]; ester solvent, [0024] and [0027]) is n-butyl acetate (butyl acetate, [0027]; see page 5 of CAMEO). Nihashi further teaches ([0006]) that the rinse liquid preferably contains an organic solvent containing at least one of a fluorine atom and a silicon atom. This improves "the rinsing efficiency and [suppresses] the increase of [critical dimension uniformity (CDU)] and the occurrence of a bridge caused by unevenness and unevenness of rinsing." ([0006]) Thereby, a pattern forming process with high accuracy, which is known to be in demand, can be obtained ([0004]-[0006]). Furthermore, Nihashi teaches ([0053]) that, as the organic solvent containing at least one of a fluorine atom and a silicon atom, hydrofluoroether (HFE) is highly preferred.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the ether solvent of the rinsing fluid of Iwato to be an organic solvent containing at least one of a fluorine atom and a silicon atom, preferably hydrofluoroether (HFE), as taught by Nihashi. This would improve the rinsing efficiency and suppress the increase of CDU and the occurrence of bridging caused by unevenness in rising. Thereby, a pattern 
Regarding claim 6, Iwato further teaches that the developing fluid is used to develop a negative photoresist ([0009]).
Regarding claim 8, Iwato further teaches that the supercritical fluid is carbon dioxide ([0025]).
Regarding claim 9, Iwato teaches a substrate (see [0017]) treating method (pattern formation method, [0017]) comprising: transferring (immersing, [0053]), to a first chamber (tank filled with a developing solution, [0053]), a substrate ([0053]) subjected to an exposing process (exposed film, [0017]) and a post-bake process ([0037]); performing a developing process by applying a developing fluid to the substrate in the first chamber ("immersing a substrate in a tank filled with a developing solution for a predetermined time", [0053]);  transferring (immersing, [0063]), to a second chamber (tank filled with a rinse liquid, [0063]), the substrate subjected to the developing process ("after the step of developing", [0057]); applying a rinsing fluid to the substrate in the second chamber ("immersing a substrate in a tank filled with a rinse liquid for a predetermined period of time", [0063]); moving, to a high-pressure chamber, the substrate having the rinsing fluid applied thereto; and treating the substrate by a supercritical fluid in the high-pressure chamber ("introducing a supercritical fluid into a pattern [,] to which a developing solution or a rinsing solution is adhered [,] ...  on a substrate placed in a pressure vessel", [0028]), wherein the developing fluid is n-butyl acetate (butyl acetate, [0049]; see page 5 of CAMEO).

Nihashi further teaches ([0006]) that the rinse liquid preferably contains an organic solvent containing at least one of a fluorine atom and a silicon atom. This improves "the rinsing efficiency and [suppresses] the increase of [critical dimension uniformity (CDU)] and the occurrence of a bridge caused by unevenness and unevenness of rinsing." ([0006]) Thereby, a pattern forming process with high accuracy, which is known to be in demand, can be obtained ([0004]-[0006]). Furthermore, Nihashi teaches ([0053]) that, as the organic solvent containing at least one of a fluorine atom and a silicon atom, hydrofluoroether (HFE) is highly preferred.
.

Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed May 21st, 2021, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nihashi et al. (WO 2017002497 A1), hereinafter Nihashi, and as evidenced by Butyl Acetate Chemical Datasheet by CAMEO Chemicals, hereinafter CAMEO.
Applicant argues that Iwato fails to disclose that “the developing fluid is n-butyl acetate or isopropyl alcohol (IPA).” However, as quoted by the applicant in the instant argument, Iwato discloses that the developing fluid is “butyl acetate” in paragraph [0049]. However, it is well known in the art (see page 5 of CAMEO) that “butyl acetate” is synonymous with “n-butyl acetate”. 
Applicant’s argument that Iwato fails to disclose that “the rinsing fluid is hydrofluoroether (HFE)” is found to be persuasive and the amended claims 1 and 9 traverses the original rejection. However, as this limitation was previously present 

Applicant’s arguments, see pages 5 and 6, filed May 21st, 2021, with respect to the rejection of claims 2-5 and 10 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Nihashi et al. (WO 2017002497 A1), hereinafter Nihashi, fails to disclose that “the developing fluid is n-butyl acetate or isopropyl alcohol (IPA).” However, as quoted by the applicant in the instant argument, Nihashi discloses that the developing fluid is “butyl acetate” in paragraph [0027]. However, it is well known in the art (see page 5 of CAMEO) that “butyl acetate” is synonymous with “n-butyl acetate”.
Applicant argues that “Nihashi does not teach that the rinsing liquid is applied before performing the supercritical treatment, and thus a person skilled in the art would not find it obvious to replace the rinsing liquid of Iwato with hydrofluoroether (HFE) as disclosed in Nihashi.” However, Nihashi does, in fact, teach that the rinsing liquid is applied before performing the supercritical treatment (“after … the rinse process, a process of removing … the rinse liquid adhering on the pattern by the supercritical fluid can be performed,” [0050]).
Applicant argues that Inoue et al. (U.S. 2017/0349686 A1), hereinafter Inoue, fails to disclose that “the rinsing fluid is hydrofluoroether (HFE).” However, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/Examiner, Art Unit 1737